Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on May 21, 2021. There are nineteen claims pending and seventeen claims under consideration. Claims 2-4, 6, 8, 10, 12, 14-18, 20, 21, 25, 26, 31-33, 35, 37-43 and 45-51 have been cancelled. Claims 4 and 53 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to compounds of Formula (I) and tautomers and pharmaceutical salts thereof, compositions and formulations containing such compounds, and methods of using and making such compounds.
Election of Group I was made without traverse in the reply filed on May 21, 2021. Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 16/718,311, filed on 12/18/2019 is a continuation of U.S. Patent Application No. 16/239,578, filed on 1/04/2019, now U.S. Patent No. 10,548,898; which is a continuation of U.S. Patent Application No. 15/634,527, filed on 6/27/2017, now U.S. Patent No.10,206,926; which is a continuation of U.S. Patent Application No. 14/998,042, filed on 12/23/2015, now U.S. Patent No, 9,730,936 and having 1 RCE-type filing therein; which claims priority to U.S. Provisional Patent Application No. 62/096,748; filed on 12/24/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1, 5, 7, 9, 11, 13, 19, 22-24, 27-30, 34, 36, and 52 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 19 and 20 of U.S. Patent No. 9,730,936. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 19 and 20 of U.S. Patent No. 9,730,936 embraces the instant claims 1, 5, 7, 9, 11, 13, 19, 22-24, 27-30, 34, 36, and 52. 
	Claims 36 and 52 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 3 and 4 of U.S. Patent No. 10,548,898. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 3 and 4 of U.S. Patent No. 10,548,898 embraces the instant claims 36 and 52. 
	Claims 36 and 52 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 3 and 4 of U.S. Patent No. 10,206,926. Although the conflicting claims are not identical, they are not patentably claims 3 and 4 of U.S. Patent No. 10,206,926 embraces the instant claims 36 and 52. 
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103 (c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
One having ordinary skill in the art at the time of the invention would have noted that subject matter exists in both the instant invention and the copending applications that is not patentably distinct from each other. It has also been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
Conclusion
	Claims 1, 5, 7, 9, 11, 13, 19, 22-24, 27-30, 34, 36, and 52 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699